cv-00455-JJM-LDA Document 1-1 Filed 10/21/20 Page 1 of 1 PagelD #17 _
38.44. (Rey, 08/18) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket shect; (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

            

  
  
 

 

 

7 ° F ; ; :
I. (a) PLAINTIFFS Cranston, Woe Sst | DEFENDANTS =, aswes Prckeicia Coyne Fague
Adulx Correction wraralynn Corey cs Batley |
say Mole Tee UNONs Det Rachel Bend 3
Anthon! Mosley Carts Walter Dusty [!
(b) County of Residence of First Listed Plaintiff Shane Feix County of Residence of First Listed Defendant Beaty As . i
(EXCEPT IN U.S. PLAINTIFF CASES} (IN U.S. PLAINTIRP ARES ONEIN :
NOTE; INLAND CONDEMNATION CA&E®, USS\DH LOC F :
THE TRACT OF LAND INVOLVED.* I,
(c) Attorneys (Firm Nume, Address, and Telephone Number)  & tigeagys (If Known) , s Q
C A 0 os. Ay 5 yy OCT 21 2020 :
| ILS. DISTRICT COURT =
IL BASIS OF JURISDICTION (Place an “X” in One Bax Only) II. CITIZENSHIP OF PRINCIPAL PARTIER @FRICY OBR Blainigy
(For Diversity Cases Only) and One Box for Defendant) :
#11 U.S. Government 3. Federal Question PTF DEF PTF DEF |
Plaintiff (U.S. Government Not a Party) Citizen of This State 6 | @ 1 Incorporated or Principal Place o04 04
of Business In This State
2 U.S, Government 14 Diversity Citizen of Another State G2 © 2 Incorporated and Principal Place o5 o8
Defendant (ndicate Citizenship of Parties in Hent Ii) of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation o6 o6
Foreign Country

 

 

 

  
  

 
    
 
  

LV. NATURE OF SUIT (Place an “x” in One Box Only) Click bere for: Nature of Suit Code Description
ONTRA RTE FORREITUREPENAL ANEKRUETC ‘OTHER STATUT

   
    

     

    

  
 

       

 

   
 

   

CF 110 Insurance PERSONAL INJURY PERSONAL INJURY {J 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
120 Marine 6 310 Airplane 0 365 Personal Injury - of Property 2] USC 881 {0 423 Withdrawal 0 376 Qui Tam G1 USC
130 Miller Act 63 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability © 367 Health Care/ CJ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY: RIGHTS: 41 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 3 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability CO 830 Patent 1 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation .
Student Loans © 340 Marine Injury Product New Drog Application | 470 Racketeor Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
CO £53 Recovery of Overpayment Liability PERSONAL PROPERTY [: : = SOCIAL SECURITY: = C480 Consumer Credit ,
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395) © 485 Telephone Consumer e
CO 160 Stockholders’ Suits © 355 Motor Vehicle OO 37! Truth in Lending Act 0 862 Black Lung (923) Protection Act :
7 190 Other Contract Product Liability (J 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(z)) C7 490 Cable/Sat TV :
(7 195 Contract Product Liability | 360 Other Personal Property Damage Relations {1 864 SSID Title XVI CF 850 Seeurities/Commodities/ .
OF 196 Franchise Injury 385 Property Damage 07 740 Railway Labor Act O 865 RSI (405(g)) Exchange ,
0 362 Personal Tijury - Product Liability © 751 Family and Medical 1 890 Other Statutory Actions [:
Medical Malpractice Leave Act 0 891 Agricultural Acts h

 
      
   

  

ROPER’ © 790 Other Labor Litlgation =e REDERALTAX:SULT: © 893 Environmental Matters «

 

 

CF 210 Land Condempation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Pluintit® CF 895 Freedom of Information

 

O 220 Foreclosure CG 441 Voting 0) 463 Alien Detainee Income Security Act or Defendant) Act .
O 230 Rent Lease & Ejectment | O 442 Employment 1 510 Motions to Vacate C871 IRS—Third Party 0 896 Arbitration |
67 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 OC 899 Administrative Procedure :-
CO 245 Tort Product Liability Accommodations © 530 General ActReview ar Appeal of e
(0) 290 All Other Real Property 3 445 Amer. w/Disabilities -|( 535 Death Penalty i Agency Decision :
Employment Other: 0 462 Naturalization Application I 950 Constitutionality of
C) 446 Amer. w/Disabilities -| (0 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition

@ 560 Civil Detainee -
Conditions of

 

 

 

 

 

 

 

 

    

    

       

   
     

 

 

 

 

 

 

Confinement
V. ORIGIN (Place an "X" in One Box Only)

#1 Original O02 Removed from O 3. Remanded from (14 Reinstated or © 5 Transferred irom © 6 Multidistrict 1 8 Multidistrict L
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation - i.
(specifi) Transfer Direct File :
Cite ( US. Civil Statute under which you are filing (Do not ‘ jurisdictional sites nes oey :
- bes ne Ung 4 Jocot, &tN ameadovat Hil, PT! :
VI. CAUSE OF ACTION Brief description of cause: ; : :
Alaw ull Conk up -trinl tac! A ot hansing (onGined bes 019%
VI. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint: A
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Q.000 JURY DEMAND: Gl Yes CINo :
VII. RELATED CASE(S) see i ;
IF ANY (eeinsiuction)! ge DOCKETNUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY :

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
